Citation Nr: 1611701	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic residuals from bilateral fractures of the feet, claimed as broken feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a November 2015 travel Board hearing; a copy of the transcript is associated with the Veterans Benefits Management System (VBMS).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless VBMS and Virtual VA.

The following issues have been raised by the Veteran in December 2015 and January 2016 claims: entitlement to service connection for diabetes mellitus, injection heart failure, and ishemic heart disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, and testified before the undersigned, that he broke both of his feet in service while playing football in 1971.  Specifically, he stated that the incidents occurred between August and December 1971.  He testified that he went to the Marine Corps Hospital in Camp Lejeune, North Carolina, had a cast put on his foot, and then six to eight weeks later fractured the other foot.

The Board notes that the alleged treatment from August to December 1971 is not of record, and such records should be sought on remand.

Service treatment records show a notation in November 1971 of the Veteran being in a cast for three weeks.  In April 1973 the Veteran also sprained his right ankle, requiring a cast.

VA and private treatment records show that the Veteran has been diagnosed with conditions involving his feet to include neuropathy, mild pes cavus, dermatitis, osteoarthritis, heel spurs, polyarthritis, and arthropathy.

A record such as this (indication of in-service complaints and current disability) triggers VA's duty to assist the Veteran by providing a VA examination to determine the nature and etiology of any bilateral foot disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  As the record indicates that the Veteran is in receipt of SSA disability benefits, the Board finds that additional evidentiary development is required on remand to obtain records from the SSA pertaining to his claim for SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.
 
2.  Obtain any in-patient service treatment records for the Veteran from the Marine Corps Hospital in Camp Lejeune, North Carolina, from August to December 1971.

3.  Schedule the Veteran for an appropriate examination to determine the etiology of any residuals from bilateral fractures of the feet found, to include neuropathy, mild pes cavus, dermatitis, osteoarthritis, heel spurs, polyarthritis, and arthropathy. 

Access to the electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies should be accomplished and all clinical findings reported in detail and correlated to a specific diagnosis. 

The examiner should provide an opinion, in light of the examination findings, the service records, post-service medical records, and the lay statements of record, whether it is at least as likely as not (50 percent or greater probability) that any bilateral foot disability is related to the Veteran's military service, to include the claimed in-service activities.  

The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

